Citation Nr: 0713059	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-41 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for status post salpingo-oophorectomy, to include lysis of 
adhesions with scar and abdominal pain, to include the 
question of whether an appeal has been timely perfected.

2.  Entitlement to an initial rating in excess of 10 percent 
for left ulnar neuropathy with compression left elbow and 
wrist, to include the question of whether an appeal has been 
timely perfected.

3.  Entitlement to an initial, compensable rating for 
immersion foot with periodic episodes of sores on the feet, 
to include the question of whether an appeal has been timely 
perfected.

4.  Entitlement to an initial, compensable rating for 
gastroesophageal reflux disease, to include the question of 
whether an appeal has been timely perfected.

5.  Entitlement to an initial rating in excess of 20 percent 
rating for Hepatitis C, to include the question of whether an 
appeal has been timely perfected.


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1986 to 
August 1993.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2003 rating decision, in which the RO, inter 
alia, granted the veteran service connection for several 
disabilities, and assigned initial ratings, as follows:  
status post salpingo-oophorectomy, to include lysis of 
adhesions with scar, and abdominal pain (30 percent); left 
ulnar neuropathy with compression left elbow and wrist (10 
percent); as well as immersion foot with periodic episodes of 
sores on the feet and gastroesophageal reflux disease (GERD) 
(0 percent each).  In October 2003, the RO granted service 
connection and an initial 20 percent rating for Hepatitis C.  
The assigned effective date for each award is December 14, 
2001.

For reasons expressed below, the Board has recharacterized 
the matters on appeal as on the title page, and is remanding 
these matters to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on her part, is required.


REMAND

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 2002).  Pursuant to applicable law and regulation, an 
appeal consists of a timely filed NOD in writing and, after 
an SOC has been furnished, a timely filed substantive appeal.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2006).

A substantive appeal perfects the appeal to the Board and 
frames the issues to be considered.  Myers v. Derwinski, 1 
Vet. App. 127, 129 (1991).  A substantive appeal consists of 
a properly completed VA Form 9 (Appeal to Board of Veterans' 
Appeals) or other correspondence containing the necessary 
information.  The substantive appeal must also indicate what 
issues are being perfected.  Proper completion and filing of 
a substantive appeal are the last actions a veteran needs to 
take to perfect an appeal.  38 C.F.R. § 20.202 (2006).

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the veteran, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever comes later.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302 (2006).  Where a veteran 
files a timely NOD but fails to timely file a substantive 
appeal, the appeal is untimely.  See Roy v. Brown, 5 Vet. 
App. 554, 556 (1993).

Procedurally, the claims file indicates that, in July 2004, 
the veteran filed a notice of disagreement (NOD) with the 
initial rating assigned for each of the above-noted 
disabilities.  In October 2006, the Board remanded the claims 
to the RO, via the AMC, for issuance of a statement of the 
case (SOC).  See 38 C.F.R. § 19.29; Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 
433, 436 (1997).  In its remand, the Board emphasized that a 
timely substantive appeal must be filed to perfect an appeal 
of these matters to the Board.  

In December 2006, the RO issued a SOC addressing the denial 
of a higher initial rating for each disability at issue, and, 
in February 2007, certified the appeal to the Board.  
However, the claims file includes no document filed by the 
appellant with the RO that constitutes a timely-filed 
substantive appeal as to the issues addressed in the SOC. As 
such, it does not appear that a timely appeal as to these 
issues has been perfected.  

Because the RO has not addressed the question of timeliness 
of the appeal, the veteran has not been furnished the 
pertinent legal authority governing the question, nor 
afforded the opportunity to respond. Accordingly, to avoid 
any prejudice to the veteran, the RO should address the 
question of timeliness of the appeal in connection with each 
claim, in the first instance.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993).  If the RO finds that a substantive 
appeal was not timely perfected, then it must furnish to the 
appellant an appropriate supplemental SOC (SSOC) that 
includes citation to and discussion of all legal authority 
governing the question of a timely perfected appeal, and 
afford her the appropriate time period for response before 
the claims file is returned to the Board for further 
appellate consideration.

If, and only if, the RO determines that the veteran has 
perfected a timely substantive appeal should the RO undertake 
further action on the claims for higher initial ratings, to 
include any notification and/or development action consistent 
with the Veterans Claims Assistance Act of 2000 (VCAA), as 
appropriate.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2006).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should address the question of 
whether a timely appeal has been perfected 
with respect to the denial of a higher 
initial rating following the grant of 
service connection for:  status post 
salpingo-oophorectomy, to include lysis of 
adhesions with scar and abdominal pain (30 
percent); Hepatitis C (20 percent); left 
ulnar neuropathy with compression left 
elbow and wrist (10 percent); and 
immersion foot with periodic episodes of 
sores on the feet and gastroesophageal 
reflux disease (GERD) (0 percent each).  

2.  If the RO's determination the 
timeliness questions is  adverse to the 
veteran, the RO must furnish to the 
appellant an appropriate SSOC on the 
question of whether an appeal has been 
timely perfected; the RO's SSOC should 
include citation to and discussion of all 
legal authority governing the question of 
whether an appeal has been timely 
perfected along with clear reasons and 
bases for all determinations.  After 
issuance of the SSOC, the RO should afford 
the appellant an appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

3.  If and only if the RO's determination 
on the question of whether an appeal has 
been timely perfected is favorable to the 
veteran should the RO undertake any 
additional notification and/or development 
action on the claim for service connection 
before readjudicating such claim, on the 
merits.  

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence or argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

